      Case 4:18-cv-00876-O Document 20 Filed 04/15/19           Page 1 of 2 PageID 92


                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

 ARNULFO RODRIGUEZ,
              Movant,

 v.                                                       No.    4:18-CV-876-O
                                                                 (4:16-CR-029-O (4))
 UNITED STATES OF AMERICA,
                Respondent.

        GOVERNMENT’S SECOND MOTION FOR EXTENSION OF TIME

        The government respectfully requests a second, 30-day extension—to May 15,

2019—to file its response to Rodriguez’s amended 28 U.S.C. § 2255 motion.

        The extension is requested due to the undersigned’s workload and so that the

government can provide a thorough response to Rodriguez’s amended claims. Counsel is

working diligently on this matter as well as the rest of his caseload. Last week, I filed

Section 2255 responses in Marney v. United States, 5:19-CV-030-C (N.D. Tex.), Pasillas

v. United States, 4:18-CV-981-O (N.D. Tex.), and Lopez v. United States, 3:18-CV-3406-

B-BK (N.D. Tex.). This week, I have another response due in Johnson v. United States,

4:19-CV-501-O (N.D. Tex.), and I am devoting a substantial amount of time preparing to

present oral argument in United States v. Hernandez, No. 16-11150 (5th Cir.).

        This extension is not sought for purposes of delay, and it will allow the

government to provide the best response possible. The government requests that its

deadline to file a response be extended to May 15, 2019.
   Case 4:18-cv-00876-O Document 20 Filed 04/15/19              Page 2 of 2 PageID 93


                                                  Respectfully submitted,

                                                  ERIN NEALY COX
                                                  UNITED STATES ATTORNEY

                                                  s/ Jonathan Bradshaw
                                                  Jonathan Bradshaw
                                                  Assistant United States Attorney
                                                  Colorado Bar No. 43838
                                                  1100 Commerce Street, Third Floor
                                                  Dallas, Texas 75242
                                                  Telephone: (214) 659-8600
                                                  jonathan.bradshaw@usdoj.gov


                         CERTIFICATE OF CONFERENCE

      I have not spoken to Rodriguez regarding this motion because he is incarcerated.


                                                  s/ Jonathan Bradshaw
                                                  Jonathan Bradshaw
                                                  Assistant United States Attorney


                            CERTIFICATE OF SERVICE

      I certify that on April 15, 2019, I filed this motion with the clerk of court for the

U.S. District Court, Northern District of Texas. A copy was sent to Arnulfo Rodriguez,

Register No. 53753-177, BOP Giles W. Dalby CI, 805 N. Avenue F, Post, Texas 79356,

by United States mail.

                                                  s/ Jonathan Bradshaw
                                                  Jonathan Bradshaw
                                                  Assistant United States Attorney




                                             2
